Citation Nr: 0801991	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  97-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of 
bronchopulmonary disease.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1972 to October 
1973.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1996 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In September 2007, the U.S. Court of Appeals for Veterans 
Claims (Court) remanded this matter to the Board for further 
analysis.  Specifically, the Court requested that VA address 
further the veteran's claim that service aggravated his pre-
service nicotine dependence.  


FINDING OF FACT

The record does not contain clear and unmistakable evidence 
showing that the veteran's service did not aggravate his pre-
service nicotine dependence and tobacco abuse.  


CONCLUSION OF LAW

The veteran's nicotine dependence and tobacco abuse, which 
led to bronchopulmonary disease, were aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA must apprise the veteran of the law and regulations 
applicable to this matter, the evidence that would be 
necessary to substantiate his claim, and whether the claim 
has been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The Board notes that while the VA may not be in complete 
compliance with every aspect of the VCAA with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  
  
II.  The Merits of the Claim for Service Connection

August 1996 and October 2001 VA examination reports of record 
indicate diagnoses of bronchopulmonary disease related to the 
veteran's nicotine dependence and tobacco abuse.  

The veteran claims service connection for his 
bronchopulmonary disorder because service, he claims, 
aggravated his nicotine dependence and tobacco abuse, both of 
which began before service.  

For the reasons set forth below, the Board agrees that 
service connection is warranted in this matter.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2007).  

Regarding the issue of aggravation of a preexisting injury, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b).      
 
Service medical records do not note nicotine dependence or 
tobacco abuse upon entry into service.  So the Board must 
determine whether clear and unmistakable evidence shows that 
the veteran had nicotine dependence prior to service.  

The Board finds that the evidence does indicate that the 
veteran had such a disorder.  In January 2003 and February 
2004 VA compensation examination reports, the examiners found 
that the veteran's addiction to tobacco began before the 
veteran entered military service.  As no medical evidence 
specifically counters these findings, the veteran should not 
be presumed to have been sound upon his entry into active 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  

As such, to deny the veteran's aggravation claim here, VA 
must show by clear and unmistakable evidence that his pre-
service disorder was not aggravated by service.  See Cotant 
v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard is "onerous" and 
requires an "undebatable" result).   

The Board has reviewed the January 2003 and February 2004 VA 
reports.  Both examiners opined that the veteran's nicotine 
dependence and tobacco abuse was likely not aggravated by 
service.  But neither examiner found, by clear and 
unmistakable evidence, that the veteran's disorder was not 
aggravated by service.  38 C.F.R. § 3.306(b).  In fact, no 
medical evidence of records shows that, by clear and 
unmistakable evidence, the veteran's nicotine dependence and 
tobacco abuse were not aggravated by service.  

Given the absence of such medical evidence, the Board finds 
that it cannot conclude that clear and unmistakable evidence 
demonstrates that the veteran's pre-service disorder was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b); VAOPGCPREC 3-03 (July 16, 2003).  As such, this is 
an appropriate case in which to grant service connection.  


ORDER

Entitlement to service connection for residuals of 
bronchopulmonary disease is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


